FULL TEXT
LEVINE, J.
The parties are in the reverse order from that which they occupied in the trial court.
Defendant in error, who was plaintiff in the trial court, recovered a judgment against the Industrial Commission of Ohio for compensa-■fcioTi to be paid out of the State Industrial Fund for injuries received on September 30, 1922, while working for the Central Brass Manufacturing Company, a contributor to the State Insurance Fund. He filed his application with the Industrial Commission October 16, 1922. Temporary total disability compensation was awarded. Later, to-wit, on December 15, 1925, he filed an application for modification of the award originally made, alleging that the injuries which he received in April 1922 compelled him to cease working April 26, 1924, which was the result of the original injury. The decision upon this claim was deferred by the Commission for investigation. On March 4, 1926, the Industrial Commission considered and re-openqd the claim in the following language:
“That the Commission find that the claimant has been fully compensated for all disability resulting of this injury.”
About June 11, 1926, defendant in- error filed his application for a modification of the award. This was done upon the suggestion of the Industrial Commission, which came to his attorney in a letter dated June 2, 1926. On July 1, 1926, the following action was taken by the Commission:
“On this day, July 1, 1926, this claim, together with the proof on file, was presented to the Commission, by the Chief of the Division of Workmen’s Compensation, considered and re-opened and a finding of facts was made as follows:
“Miss Moriarty moved that oral hearing be held in this case.
“This motion was seconded by Mr. Casey and voted upon as follows: Miss Moriarty, aye; Mr. Casey, aye.”
On September 21, 1926, the Industrial Commission of Ohio disallowed the claim. An appeal was taken from this decision to the Common Pleas Court within thirty days from the date the claim was last disallowed.
The sole question is as to whether the appeal of the Common Pleas Court was taken within the thirty day périod prescribed by the General Code.
It seems to us quite clear that since the Industrial Commission re-opened the claim as of the date of July 1, 1926, the same became a pending matter, and that the thirty day period for the filing of the appeal begins to run from the date when the Industrial Commission made its final decision, to-wit, December 31, 1926.
Holding as we do, the judgment of the Common Pleas Court will, therefore, be affirmed.
(Sullivan, PJ., and Vickery, J., concur in judgment.)